Citation Nr: 0600261
Decision Date: 01/05/06	Archive Date: 03/02/06

Citation Nr: 0600261	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-16 243	)	DATE JAN 05 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.  He retired from the Air National Guard in 
December 1996.  

This case comes before the Board of Veterans' Appeals 
(Board), on appeal of a May 1999 rating decision rendered by 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

In a decision dated June 7, 2004, the Board denied the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  

The Board notes that on June 7, 2004, the Board also remanded 
the issue of entitlement to service connection for a back 
disability.  That issue will be addressed in a separate 
decision and is in no way a subject of the Board's action in 
this decision.  


FINDING OF FACT

A request for a hearing before a Member of the Board was 
received at the RO in October 2003, but was not associated 
with the claims folder until after the Board issued a 
decision on June 7, 2004, denying the veteran's appeal for 
service connection for a right ankle disability.


CONCLUSION OF LAW

The Board failed to provide the veteran due process of law 
before entering its decision of June 7, 2004, denying his 
appeal for service connection for a right ankle disability.  
38 C.F.R. § 20.904 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2003, correspondence from the veteran was received 
at the RO.  In this correspondence the veteran requested a 
hearing before a Member of the Board.  The correspondence 
received at the RO in October 2003 was not associated with 
the claims folder until after the Board issued a decision on 
June 7, 2004, denying the veteran's appeal.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R.  20.904 (2005).  Since the 
correspondence received at the RO in October 2003 was in VA's 
possession but was not associated with the claims folder 
until after the Board issued its decision, the Board 
concludes that the veteran was denied due process.  

Accordingly, a vacate of the Board's decision is warranted.  
The veteran's appeal will be referred for de novo 
consideration by another member of the Board.  That decision 
will be entered as if the June 7, 2004, decision by the Board 
had never been issued.


ORDER

The Board's June 7, 2004, decision denying the veteran's 
appeal for service connection for a right ankle disability is 
vacated.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Citation Nr: 0414538	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.  He retired from the Air National Guard in 
December 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND below.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been completed.

2.  A veteran currently has no right ankle disability.  


CONCLUSION OF LAW

Right ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is required to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Through the statement of the case, supplemental statement of 
the case, and various letters from the RO to the veteran, 
particularly letters dated in June and October 2001, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim for service connection 
for a right ankle disability, the information required from 
him to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim for service connection for a right 
ankle disability.  In conjunction with this appeal, the 
veteran has also been afforded several VA examinations.  The 
reports of these examinations along with the other evidence 
of record are sufficient to decide the claim of service 
connection for a right ankle disability.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004)., the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted more than a year prior to the 
enactment of the VCAA.  The statement of the case issued in 
September 2002 after the veteran had been provided the notice 
required under the VCAA reflects that the Decision Review 
Officer addressed the veteran's claim on a de novo basis.  
There is no indication or reason to believe that the decision 
would have been different had the claim not been previously 
adjudicated.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the Decision Review Officer after provision of the notice 
required under the VCAA. 

Accordingly, the Board will address the merits of the 
veteran's claim for service connection for a right ankle 
disability.  


Background

The service medical records show that the veteran complained 
of ankle pain on several occasions.  He was noted to have a 
sprained ankle in June 1973 and advised to wear an ACE wrap.  
In March 1974, he reported that he twisted his right ankle 
playing basketball.  However, his December 1974 separation 
examination disclosed that his right ankle was normal.  

Following active service, the veteran served with the 
National Guard before retiring in 1996.  During his service 
with the National Guard, the veteran underwent periodic 
physical examinations.  The reports of physical examinations 
in February 1976, December 1980, January 1985, June 1987, and 
July 1993 reveal that the veteran's right ankle was found to 
be normal.  Similarly, in corresponding reports of medical 
history the veteran did not report any problems related to 
his right ankle.  

In conjunction with his claim for service connection, the 
veteran was afforded a VA compensation and pension 
examination in December 1998.  It was noted that he had a 
history of several ankle sprains while on active duty.  He 
reported some present difficulty with the ankle.  Examination 
of the right ankle revealed normal contour with no laxity of 
the joint.  Plantar flexion was from 0 to 35 degrees and 
dorsiflexion was from 0 to 25 degrees.  These findings 
corresponded to those of the opposite side.  The examiner 
noted that there were no deficits or abnormalities of the 
veteran's right ankle.  

A June 1999 statement from Dr. David E. Lipkin indicates that 
the veteran had some swelling of his right ankle area over 
the medial malleolus secondary to a prior injury.

A November 2001 VA examination report indicates that the 
veteran's right ankle was normal in contour with plantar 
flexion from 0 to 35 degrees and dorsiflexion from 0 to 25 
degrees with no instability.  These findings were symmetrical 
to the opposite side.  The examiner noted that he had 
reviewed the entire claims folder including private medical 
records from Dr. Lipkin and concluded that there were no 
current residual symptoms from the ankle sprain.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

While the evidence shows that the veteran received inservice 
treatment for a sprained right ankle, no evidence of a right 
ankle disorder was found on the examination for discharge, 
multiple examinations in connection with the veteran's 
service in the Air National Guard or on either of the VA 
examinations performed in response to the veteran's claim.

The only post-service medical evidence of a right ankle 
disorder is the June 1999 statement from Dr. Lipkin.  Dr. 
Lipkin reported that the veteran had some swelling of the 
right ankle secondary to an old injury.  Dr. Lipkin did not 
indicate whether he was referring to a particular inservice 
injury or some other post-service injury.  In any event, 
neither the swelling reported by Dr. Lipkin nor any other 
right ankle abnormality was not found when the veteran was 
subsequently examined by VA in November 2001.  Therefore, in 
the Board's opinion, the preponderance of the evidence 
establishes that the veteran currently has no disability of 
the right ankle.  Accordingly, service connection for this 
claimed disability is not in order.  


ORDER

Service connection for a right ankle disability is denied.

REMAND

After a review of the evidence, the Board finds that a remand 
of the issue of service connection for a back disability is 
warranted.  A recent statement from Dr. Raymond E. Silk, the 
veteran's private physician, indicates that the veteran 
underwent trauma to his back in 2002.  However, the most 
recent clinical records pertaining to the veteran's back are 
dated in January 2000.  On remand, the RO should ask the 
veteran to identify all sources of records pertaining to 
treatment for his back since that time.  

The Board also notes that the claims folder contains 
conflicting medical opinions regarding the etiology of the 
veteran's current back disability.  The veteran's service 
medical records reflect that he injured his back after 
falling from a helicopter while serving on active duty.  In 
1998, a VA examiner opined that the veteran's present back 
condition was not related to his inservice injury.  Rather, 
it was felt that his present back condition resulted from a 
post service on the job injury in December 1997.  However, 
Dr. Silk has opined that the veteran's present back condition 
has existed since active service and was aggravated by his 
post service injuries.  It does not appear that either 
opinion was rendered after a review of all pertinent medical 
records.  In light of the foregoing, the Board is of the 
opinion that a new VA examination is in order to ascertain 
the etiology and date of onset of the veteran's present back 
disability.  

Accordingly, this case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should request the veteran to 
submit a copy of any pertinent evidence 
in his possession.  In addition, it 
should request him to provide the names 
and addresses of all medical care 
providers who may possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of the veteran for any back 
disorder since January 2000.  

2.  When the requested information and 
any necessary authorization are received, 
the RO should attempt to obtain a copy of 
all indicated records.  The records 
requested should include a copy of all 
records pertaining treatment of the 
veteran for a back injury in 2002. 

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  Then, the RO should afford the 
veteran a VA examination by a physician 
with appropriate expertise to determine 
the etiology of all currently present 
back disorders.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims files must be made available to 
and be reviewed by the examiner.  

Based upon the review of the claims files 
and the examination results, the examiner 
should provide an opinion with respect to 
each currently present back disorder as 
to whether it is at least as likely as 
not that the disorder originated during 
his active service or is otherwise 
etiologically related to active service.  
The rationale for each opinion expressed 
must also be provided.

5.  Then, the RO should undertake any 
other development it determines to be 
indicated.  

6.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim based on a de novo review of the 
pertinent evidence and in light of all 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs







